DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,960,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US Pub 2006/0094203).
Regarding claim 1, Choi (figs. 2-6) teaches a method comprising:
etching a semiconductor substrate (substrate 100, [0032]) to form a first trench (trench 106, [0032]) and a second trench (trench 106, [0032]) in the semiconductor substrate;
forming a first shallow trench isolation (STI) region (device isolation layer 111, [0046]) in the first trench, wherein the forming the first STI region comprises:
forming a first dielectric layer (first insulating layer 108, [0033]); 
forming a second dielectric layer (second insulating layer 110, [0039]) over the first dielectric layer; and
etching the first STI region, wherein in the etching (wet etching process, [0047]), both of the first dielectric layer and the second dielectric layer are etched simultaneously by a same etching chemical (etchant, [0047]), and the second dielectric layer has a higher etching rate than the first dielectric layer ([0039]).
Regarding claim 2, Choi teaches the method of claim 1, wherein the forming the first dielectric layer comprises a chemical vapor deposition process or an atomic layer deposition process (CVD process, [0034]), and the forming the second dielectric layer comprises a flowable chemical vapor deposition process (flowable oxide, [0040]).
Regarding claim 6, Choi teaches the method of claim 1, wherein the forming the first dielectric layer and the forming the second dielectric layer are performed using different precursors (TEOS or Silane, [0035], [0036] and silazane, [0044]).
Regarding claim 7, Choi teaches the method of claim 1, wherein the first dielectric layer comprises a recess (recess 109, [0033]) therein, and the second dielectric layer fills the recess (fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Bergami et al (US Pat 4,871,689).
Regarding claim 10, Choi teaches the first dielectric layer (first insulating layer 108) and the second dielectric layer (second insulating layer 110, but does not teach wherein the first dielectric layer has more Si-O bonds than the second dielectric layer, and the second dielectric layer has more Si-N bonds than the first dielectric layer.
Bergami (fig. 3) teaches wherein the first dielectric layer (first dielectric layer 51, col. 4, lines 55-56) has more Si-O bonds than the second dielectric layer (second dielectric layer 52, col. 4, line 57), and the second dielectric layer has more Si-N bonds than the first dielectric layer (“oxygen rich silicon oxy-nitride” and “nitrogen rich silicon oxy-nitride” col. 7, lines 19-26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating layers 108 and 110 of Choi with first and second dielectric layers 51 and 52 of Bergami in order to provide different etch sensitivity for etchants as taught by Bergami, column 7, lines 43-58.
Regarding claim 16, Choi (figs. 2-6) teaches a method comprising:
etching a semiconductor substrate (substrate 100, [0032]) to form a trench (trench 106, [0032]) extending into the semiconductor substrate;
depositing a first dielectric layer (first insulating layer 108, [0033]) into the trench using first precursors ([0035]-[0036]);
depositing a second dielectric layer (second insulating layer 110, [0039]) into the trench using second precursors ([0044]), wherein the second dielectric layer is over the first dielectric layer; and
performing a recessing process (wet etching process, [0047]-[0048]), wherein both of the first dielectric layer and the second dielectric layer are recessed in the recessing process, and wherein during the recessing process, the second dielectric layer has a higher etching rate than the first dielectric layer ([0042]).
Choi teaches the first and second precursors, but does not teach using second precursors same as the first precursors.
Bergami (fig. 3) teaches depositing a first dielectric layer (first dielectric layer 51, col. 4, lines 55-56) into the trench (trench 40) using first precursors and depositing a second dielectric layer (second dielectric layer 52, col. 4, line 57) into the trench using second precursors same as the first precursors (col. 8, lines 19-39).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating layers 108 and 110 of Choi with first and second dielectric layers 51 and 52 using the same precursors of Bergami in order to deposit the second dielectric layer on the first layer in the same reactor and without removing the wafers as taught by Bergami, column 8, lines 30-39.
Regarding claim 17, Choi teaches the method of claim 16 further comprising:
after the first dielectric layer is deposited and before the second dielectric layer is deposited, performing a first curing process using a first process condition (heat treatment, [0038]); and
after the second dielectric layer is deposited and the first curing process is performed, performing a second curing process (heat treatment, [0045]) using a second process condition different from the first process condition.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Bergami as applied to claim 16 above, and further in view of Fukazawa et al (US Pub 2010/0143609).
Choi teaches the first process condition ([0038]), and the second process condition ([0045]) is free from UV light, but does not teach wherein the first process condition comprises UV light.
Fukazawa teaches a curing process using a process condition comprises UV light (processing method include UV light irradiation, [0062]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first process condition of Choi with processing method include UV light irradiation of Fukazawa in order to create a finer SiO film as taught by Fukazawa, [0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892